        Case 6:21-cv-00261-ADA Document 25 Filed 08/26/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                  Civil Action No. 6:21-cv-00175-ADA

                Plaintiffs,
                                                JURY TRIAL DEMANDED
           v.

RIVERBED TECHNOLOGY, INC.,

                Defendant.


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                  Civil Action No. 6:21-cv-00261-ADA

                Plaintiffs,
                                                JURY TRIAL DEMANDED
           v.

CLOUDFLARE, INC.,

                Defendant.


      JOINT MOTION FOR ENTRY OF PROPOSED SCHEDULING ORDER

      The parties hereby move for the entry of the attached Proposed Scheduling Order.



DATED: August 26, 2021                        Respectfully submitted,

                                              /s/ Daniel P. Hipskind
                                               Dorian S. Berger (CA SB No. 264424)
                                               Daniel P. Hipskind (CA SB No. 266763)
                                               BERGER & HIPSKIND LLP
                                               9538 Brighton Way, Ste. 320
                                               Beverly Hills, CA 90210
                                               Telephone: 323-886-3430
                                               Facsimile: 323-978-5508
                                               E-mail: dsb@bergerhipskind.com
                                               E-mail: dph@bergerhipskind.com
Case 6:21-cv-00261-ADA Document 25 Filed 08/26/21 Page 2 of 3




                                  Elizabeth L. DeRieux
                                  State Bar No. 05770585
                                  CAPSHAW DERIEUX, LLP
                                  114 E. Commerce Ave.
                                  Gladewater, TX 75647
                                  Telephone: 903-845-5770
                                  E-mail: ederieux@capshawlaw.com

                                  Attorneys for Sable Networks, Inc.
                                  and Sable IP, LLC


                                  /S/ JOHN R. EMERSON
                                  JOHN R. EMERSON
                                   Texas State Bar No. 24002053
                                   russ.emerson@haynesboone.com
                                  STEPHANIE N. SIVINSKI
                                   Texas State Bar No. 24075080
                                   stephanie.sivinski@haynesboone.com
                                  HAYNES AND BOONE, LLP
                                  2323 Victory Avenue, Suite 700
                                  Dallas, Texas 75219
                                  (214) 651-5000 (telephone)
                                  (214) 200-0615 (fax)

                                  Counsel for Defendant Riverbed Technology,
                                  Inc.




                              2
         Case 6:21-cv-00261-ADA Document 25 Filed 08/26/21 Page 3 of 3




                                                   /S/ STEVEN CALLAHAN
                                                   STEVEN CALLAHAN
                                                    Texas State Bar No. 24053122
                                                     scallahan@ccrglaw.com
                                                   CHRISTOPHER T. BOVENKAMP
                                                    Texas State Bar No. 24006877
                                                     cbovenkamp@ccrglaw.com
                                                   ANTHONY M. GARZA
                                                     Texas State Bar No. 24050644
                                                     agarza@ccrglaw.com
                                                   C. LUKE NELSON
                                                    Texas State Bar No. 24051107
                                                     lnelson@ccrglaw.com
                                                   JOHN HEUTON
                                                     jhueton@ccrglaw.com
                                                   CHARHON CALLAHAN
                                                   ROBSON & GARZA, PLLC
                                                   3333 Lee Parkway, Suite 460
                                                   Dallas, Texas 75219
                                                   Telephone: (214) 521-6400
                                                   Telecopier: (214) 764-8392

                                                   Counsel for Defendant Cloudflare, Inc.


                               CERTIFICATE OF SERVICE
       I hereby certify that, on August 26, 2021, all counsel of record who have appeared in this

case are being served with a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Daniel P. Hipskind
                                                     Daniel P. Hipskind




                                               3
